ORDER
This matter was before a panel of the Supreme Court pursuant to an order issued to the appellant Rhedom Realty Corporation to appear and show cause why its appeal from a default judgment should not be denied and dismissed. After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown.
For the purposes of this appeal we will assume that the appeal was timely filed.
The court is of the opinion that under Super.R.Civ.P. 37(b)(2) the trial justice was fully justified in defaulting defendant for failure to comply with discovery requests. On the basis of what was presented the trial justice decided the defendant had the ability to produce the requested documents and refused to do so. Our standard of review in these situations is whether the trial justice abused discretion in entering the order. Roberti v. F. Ronci Co., Inc., 486 A.2d 1087, 1088 (R.I.1985). The court is of the opinion that no abuse of discretion was shown.
For these reasons the defendant’s appeal is denied and dismissed, the judgment appealed from is affirmed and the papers of the case are remanded to the Superior Court.
WEISBERGER, J., did not participate.